SENTENCIA
El pasado 24 de diciembre de 1975 expedimos la siguiente orden sobre mostración de causa:
“Apareciendo del expediente y documentos anejos que el tribunal de instancia erróneamente consideró como instrumento de trabajo no sujeto a embargo el automóvil perteneciente al recu-rrido Angel Luis Rivera, quien se dedica a la práctica de la medi-cina y no a la transportación de pasajeros mediante paga, se concede un término de 10 días al recurrido para que muestro causa por la cual no debemos expedir el auto, y una vez expedido revocar la resolución recurrida.”
Aun cuando el recurrido ha comparecido fuera de término, hemos considerado sus argumentos y no nos convencen.
*626Se expide el auto, se revoca la resolución recurrida y se devuelve el caso para que se continúen los procedimientos.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Díaz Cruz, disiente en voto separado.
(Fdo.) Angel G. Hermida

Secretario